DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
In response to Office action dated 06/08/2022 (“06-08-22 OA”), Applicant filed remarks and amended title, specification paragraph 0001 and claim 18 while canceling claims 15-17 and 19-20 in reply dated 06/13/2022 (“06-13-22 Reply”)1.  
Two Information Disclosure Statements (IDS)
The two IDS both submitted on 06/13/22 were filed after the mailing date of the 06-08-22 OA.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two IDS have been considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend first line of claim 3 in the 06-13-22 Reply by adding a space between “claim” and “1” as follows: 
-- 3. The device according to claim 1, further comprising: -- 

	
	It is noted that the specification paragraph 0001, second line, has been amended in the 06-13-22 Reply by adding the underlined part, infra, after May 06 2021: 
-- May 06, 2021 (now U.S. Patent No. 11,164,811 issued on November 02, 2021),--
Response to Arguments
With respect to Applicant’s Pre-AIA  status comment of page 8 in the 06-13-22 Reply: Under current practice, the AIA  lays out two situations for when an application filed on or after March 16, 2013, is an AIA  (FITF) application. 
a.	The first situation is that the application contains, or ever contained, a claim to an invention that has an effective filing date that is on or after 3/16/13.
b.	The second situation is that the application is ever a CON, DIV, or CIP of an earlier application that ever contained a claim having an effective filing date that is on or after 3/16/13.
If an application fits into either situation, then the application is an AIA  application and is subject to examination under the FITF provisions of the AIA .
In the instant case, in a prima facie review, all claims in instant case and in the patent family appear to have support from initial parent application either in the parent application itself or in the incorporated references—therefore this case appears to be Pre-AIA . 
Office thanks Applicant for providing the two IDS as suggested in line item number 1 of the 06-08-22 OA. 
Applicant’s amendments to the title have overcome the objection to specification as set forth under line item number 2 of the 06-08-22 OA. 
Applicant’s amendments to specification paragraph 0001, as clarified by Examiner’s Amendment, supra, have overcome the objection to specification as set forth under line item number 3 of the 06-08-22 OA. 
Applicant’s cancelation of claim 15 has overcome the prior art rejection based on Sadaka as set forth under line item number 4 of the 06-08-22 OA. 
Reasons for Allowance
Claims 1-14 and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Reasons for allowance of claims 1-7, are set forth under line item number 5 of the 06-08-22 OA. 
Reasons for allowance of claims 8-14, are set forth under line item number 6 of the 06-08-22 OA. 
Claim 18 is allowed, because it has been rewritten in independent form including all the limitation of now canceled parent claim 15 as set forth under line item number 7 of the 06-08-22 OA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 June 2022
/John P. Dulka/Primary Examiner
Art Unit 2895                                                                                                                                                                                                        








    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that top of page 8 of remarks in the 06-13-22 Reply incorrectly states that claims 3, 4, 5, 6 and 7 are amended, then later in page 18 of the remarks in the 06-13-22 Reply correctly states that claim 18 is amended. It is noted that only claim 18 is amended in current claim set filed in the 06-13-22 Reply.